DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities.  The abstract must be as concise as the disclosure permits, preferably not exceeding 150 words in length.  The Abstract appears to be 201 words in lengthy.  See MPEP 608.01(b).
The abstract recites an “FRI sparse sampling kernel function construction method and circuit”.  It appears that the “FRI” recited is an acronym for the “Finite Rate of Innovation”.  For reasons of clarity the acronym FRI should be fully spelled out.
Appropriate correction is required.

Claim Objections
Claims 1-10 are objected to because of the following informalities. 
Claims 1-10 recite a “FRI sparse sampling kernel function construction” method/circuit.  It appears that the “FRI” recited is an acronym for the “Finite Rate of Innovation”.  For reasons of clarity the acronym FRI should be fully spelled out.

Claim 1 line 5 “the characteristics of the FRI pulse stream signal and the parameters to be estimated”.  All of “the characteristics” and “the FRI pulse stream signal” and “the parameters” lack antecedent basis.  Claims 2-7 inherit the same deficiency by reason of dependence.
Claim 1 line 13 recite “the parameters”.  This limitation lacks antecedent basis.  Antecedent basis is present for “the performance parameters”. Claims 2-7 inherit the same deficiency by reason of dependence.
Claim 1 lines 19-20 recite “the characteristics of phase nonlinearity”.  This limitation lacks antecedent basis. Claims 2-7 inherit the same deficiency by reason of dependence.
Claim 5 line 3 recites “the sampling kernel parameters”.  This limitation lacks antecedent basis.  Claim 6 inherits the same deficiency as claim 5 by reason of dependence.
Claim 7 lines 4-5 recite “the requirement for the accuracy of signal reconstruction and the difficulty in physical implementation”.  The elements “the requirement”, “the accuracy” and “the difficulty in physical implementation” lack antecedent basis. 
Claim 8 line 4 recites “the pulse stream signal”.  This limitation lacks antecedent basis. Claims 9-10 inherit the same deficiency as claim 8 by reason of dependence.
Claim 8 line 5 recites “the nonlinear phase”.  This limitation lacks antecedent basis. Claims 9-10 inherit the same deficiency as claim 8 by reason of dependence.

Claim 10 line 4 recites “the active low-pass filter link”.  This limitation lacks antecedent basis. Antecedent basis is present for “the basic active low-pass filter link”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: a “Fourier series coefficient screening module” and a “phase correction module” recited in claim 8.  Claims 9 and 10 dependent on claim 8 recite further structure limiting both the Fourier series coefficient screening module and the phase correction module, wherein the recited structure is sufficient such that these limitations are not being interpreted under 35 USC 112f.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In accordance with interpretation under 35 USC 112f, the following is the structure interpreted for the “Fourier series coefficient screening module” recited in claim 8: the circuit recited in figure 2, an active low-pass filter link in a Sallen-key 
In accordance with interpretation under 35 USC 112f, the following is the structure interpreted for the “phase correction module” recited in claim 8: the circuit recited in figure 3, an active all-pass filter link which is composed of high-speed operational amplifiers ADA4857 and a resistance-capacitance network including input and output connections or equivalents.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 lines 3-6 in Step 1 recite “determining the number and distribution intervals … according to the characteristics of the FRI pulse stream signal and the parameters to be estimated subsequently” (emphasis added).  Furthermore in Step 2 lines 7-9 recite “obtaining amplitude-frequency criteria … according to the number and the distribution intervals of the Fourier series coefficients required for parameter estimation in the step 1”.  It is unclear how the number and distribution intervals can be determined according to parameters needed in Step 1 that are to be estimated in a subsequent step, step 2.  Claims 2-7 inherit the same deficiency by reason of dependence.
Claim 1 line 9 recites “parameter estimation in step 1”.  This limitation lacks antecedent basis.  Parameter estimation is not recite din step 1.  Instead step 1 recites parameters to be estimated in step 2.  Claims 2-7 inherit the same deficiency by reason of dependence.
Claim 1 lines 11-12 recites “the frequency response function of the sampling kernel”.  This limitation lacks antecedent basis.  Antecedent basis is present for “the frequency response function for a Fourier series coefficient screening circuit”.  Claims 2-7 inherit the same deficiency by reason of dependence.

Claim 1 lines 17-21, the entire step 4 is unclear.  With respect to the clause that follows the “i.e.” it is not clear as to what the “i.e.” or “that is” refers to.  It is not clear whether the “i.e.” refers to “a final sampling kernel” only, whether it refers a portion of the remainder of the clause, or whether it refers to the entirety of the remainder of the clause.  Furthermore it is also not clear what limitation or clause prior to the “i.e” is being modified.  It is not clear whether “the sampling kernel” only is being modified, or the entirety of the clause prior to the “i.e.”.  Examiner suggests removing the “i.e.” completely. Claims 2-7 inherit the same deficiency by reason of dependence.
Claim 1 line 9 recites “parameter estimation”.  It is unclear whether this is the same “parameter estimation” recited in line 9 or other parameter estimation.  Claims 2-7 inherit the same deficiency by reason of dependence.
Claim 1 Step 4 recites “utilizing a phase correction module to phase correct the transfer function”.  The “phase correction module” is interpreted to be a structural module, whereas the “transfer function” is interpreted to be a model of an amplitude response of a signal through a device across a domain such as frequency.  It is unclear how a structural module can correct a model.  Examiner suggests rewriting to clarify that a signal phase is being corrected or rewriting to clarify that the phase correction is modeled to phase correct the transfer function or equivalent wherein structure is 
Claim 3 recites “the required Fourier series coefficients are determined as X            
                [
                
                    
                        2
                        π
                        k
                    
                    
                        τ
                    
                
                ]
            
         …in the step 1, with an annihilating filter parameter estimation method”.   It is unclear what is meant by the term “with”.   It is unclear whether the further limitations with respect to how the required Fourier series coefficients are determined in step 1 are performed using an annihilating filter parameter estimation method, or whether the annihilation filter parameter estimation method is performed in addition to step 1.  Claims 4-6 inherit the same deficiency as claim 3 by reason of dependence.
Claim 8 line 7 recites “the phase correction module is configured to compensate the nonlinear phase of the Fourier series coefficient screening module so that the phase of the Fourier series coefficient screening module in a pass band is approximately linear” (emphasis added).  The term "approximately" is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  No description with respect to a level of linearity could be found in the specification.  Claims 9-10 inherit the same deficiency as claim 8 by reason of dependence.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten to overcome the rejections under 35 35 USC 112(b), and the claim objections.

The primary reason for indication of allowable subject matter are the specific ordering and limitations in the series of steps to construct a FRI sparse kernel function and the specific circuitry that comprise the circuit.  More specifically limitations with respect to using a phase correction module to phase correct the transfer function and thereby obtaining a corrected transfer function of the sampling kernel, and the specific circuitry comprised in the phase correction module as ordered and configured with the remaining steps and circuitry.
 Sampling Complex Pulse Streams with Finite Rate of Innovation Methods, Journal of Electronics & Information Technology, Vol. 35, No. 7, 2013 (hereinafter “Wang”), translation attached.  Furthermore, Wang is silent with respect to correcting a transfer function of a sampling kernel or compensating for nonlinear phase using phase correction circuitry.
US 20060193371 A1 Maravic (hereinafter “Maravic”) discloses a system and method for estimating impulse response of a wideband communication channel represented as linear combination of time shifted pulsed signal with propagation coefficients comprising steps for obtaining a signal received over the channel, filtered with low pass bandpass filer and sampled uniformly at a sub-Nyquist rate using finite rate of innovation (abstract, [0006]). Maravic further discloses modeling a phase offset, but does not explicitly disclose correcting a transfer function of a sampling kernel or compensating for nonlinear phase using phase correction circuitry.
O. Bar-Ilan et al, Sub-Nyquist Radar via Doppler Focusing, IEEE Transactions on Signal Processing, Vol 62, No 7, 2014 (hereinafter “Bar-Ilan”), discloses a sub-Nyquist sampling and recovery approach called Doppler focusing with performs low rate sampling and digital processing (abstract). Bar-Ilan further discloses describing the signals with a fixed number of DOF per unit time, i.e., finite rate of innovation signals (introduction, p. 1796 second column last full paragraph).  Bar-Ilan further discloses combining pulses in phase (section IV.E), but does not explicitly disclose correcting a 
	S. Nagesh et al., FRI Sampling and Reconstruction of Asymmetric Pulses, ICASSP, IEEE 2015 (hereinafter “Nagesh”) discloses modelling of asymmetric pulse trains as finite rate of innovation signals (Abstract).  Nagesh further discloses a sampling kernel with a sum of sincs frequency response used to measure the samples and a modified annihilating filter method applied on the samples to estimate parameters of the FRI signal (abstract). Nagesh is, however, silent with respect to correcting a transfer function of a sampling kernel or compensating for nonlinear phase using phase correction circuitry.
	US 10090872 B2 Uriguen et al., (hereinafter “Uriguen”) discloses a signal processing method for estimating a frequency domain representation of signal from a series of samples using a method that includes obtaining a set of coefficients that fit a set of basis functions each defined by shifted version of the instrument function, estimating the frequency domain representation based on the series of samples and the coefficients, wherein the method uses a sampling and reconstruction method comprising a finite rate of innovation (abstract, col 1 lines 14-17). Uriguen is, however, silent with respect to correcting a transfer function of a sampling kernel or compensating for nonlinear phase using phase correction circuitry.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 7:30 am - 5:00 pm, CST, every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY E LAROCQUE/Examiner, Art Unit 2182